Case 17-24015-GLT        Doc 44
                             Filed 07/05/18 Entered 07/05/18 16:09:40 Desc Main
                             Document     Page 1 of 1                FILED
                                                                     7/5/18 3:30 pm
                                                                     CLERK
                                                                     U.S. BANKRUPTCY
                  IN THE UNITED STATES BANKRUPTCY COURT              COURT - :'3$
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                              )
  IN RE:                                      )     Bankruptcy No. 17-24015-GLT
                                              )
  JOSEPH A. KLEMENTS,                         )     Chapter 13
                                              )
               Debtor.                        )
                                              )
  CECIL TOWNSHIP,                             )     Related to Docket Nos. 33 and 43
                                              )
               Movant,                        )
                                              )
        vs.                                   )
                                              )
  JOSEPH A. KLEMENTS,                         )
                                              )
               Respondent.                    )

                                    MODIFIED ORDER OF COURT

                       5th
       AND NOW, this _________         July
                               day of ________________, 2018, upon consideration of the

Movant’s Certification of Default and its Motion for Relief from the Automatic Stay and hearing

on the Motion, it is hereby ORDER, ADJUDGED and DECREED that:

       1.     The automatic stay of Bankruptcy Code section 362(a) is vacated to permit the

              Movant, Cecil Township, to enter the real property, known as 712 Morganza Road,

              Canonsburg, PA 15317, for purposes of enforcing the Consent Order dated

              September 24, 1997 and applicable law, seeking entry of a judgment lien against

              the Property, and commencing condemnation proceedings to the extent necessary.

       2.     Bankruptcy Rule 4001(a)(3) is not applicable and the Movant may immediately

              enforce and implement this Order granting relief from the automatic stay.
       3.     The continued hearing scheduled for July 18, 2018 is CANCELLED.

               7/5/18
       Date: ___________________                            ____
                                                              _________
                                                                     ____
                                                                        _ ____________
                                                                                 _ ____
                                                                                    _________________
                                                          ______________________________
                                                           REGORY
                                                          GREGORY    YL L.. TADDONI
                                                                            TADDONIO      IO
               cm: Christopher Azzara, Esq.                nited States Bankruptcy Judge
                                                          United
